        Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 1 of 25




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

STATE OF NEW YORK, et al.,

                       Plaintiffs,                   Case No. 20 Civ. 2340 (EGS)

           v.

DONALD J. TRUMP, et al.,

                       Defendants.


             PLAINTIFFS’ COUNTER-STATEMENT OF DISPUTED FACTS

       Pursuant to Local Rule 7(h)(1) and Rule 13 of the Standing Order Governing Civil Cases

before Judge Emmet G. Sullivan, see ECF No. 9, Plaintiffs respectfully submit the following

counter-statement of disputed facts.


     1. USPS employs more than 630,000               Admit.
 employees; operates more than 31,000 Post
 Offices; utilizes more than 204,000 delivery
 vehicles and 8,500 pieces of automated
 processing equipment; and typically processes
 and delivers more than 450 million mailpieces
 to nearly 160 million delivery points in a single
 day. See Ex. 1 (USPS FY2019 Annual Report
 to Congress) at 2, 7.


 Mail processing and Sorting Equipment

     2. USPS regularly identifies mail               Admit.
processing and sorting equipment in
approximately 289 mail processing facilities
for removal and/or replacement. See Ex. 2
Declaration of Jason DeChambeau
(“DeChambeau Dec.”) ¶ 7; Ex. 3 Declaration
of Kevin Couch (“Couch Dec.”) ¶ 3; Ex. 4
Declaration of Robert Cintron (“Cintron Dec.”)
¶ 5.

                                                 1
           Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 2 of 25




        3. Based on its data analyses, USPS has           Deny to the extent that the cited exhibit
    been steadily reducing its letter and flat mail       does not support the characterization of
    processing equipment for many years. Ex. 2            reduction occurring “steadily” or over
    DeChambeau Dec. ¶ 7.                                  “many years,” as data prior to 2015 is not
                                                          provided. See Defs.’ Ex. 2. 1 However,
                                                          this dispute is not material to Plaintiffs’
                                                          entitlement to summary judgment.

                                                          Otherwise, admit.
        4. USPS may reduce its letter and flat            Admit.
    mail processing equipment for many reasons,
    including removing and replacing older
    machines with improved technology, or when
    such machines are no longer necessary given
    the significantly reduced volume of mail over
    the past decade, as well as even larger reduced
    mail volumes of approximately 20 percent due
    to COVID-19, that the Postal Service does not
    expect to return after the pandemic. Ex. 2
    DeChambeau Dec. ¶¶ 7-8.
        5. Maintaining underutilized machines is          Deny to the extent the cited exhibit does
    inefficient and costly, requiring extra and           not provide a basis to admit the asserted
    unnecessary staffing and transportation               fact. See Defs.’ Ex. 2. However, this
    resources. Ex. 2 DeChambeau Dec. ¶¶ 9, 11,            dispute is not material to Plaintiffs’
    12.                                                   entitlement to summary judgment.

                                                          Otherwise, admit.
        6. Removing unnecessary letter and flat           Deny to the extent the cited exhibit does
    machines frees up space for package                   not provide a basis to admit the asserted
    processing, the volume of which is increasing         fact. See Defs.’ Ex. 2. However, this
    substantially. Ex. 2 DeChambeau Dec. ¶ 18.            dispute is not material to Plaintiffs’
                                                          entitlement to summary judgment.

                                                          Otherwise, admit.
        7. For years, the Postal Service has              Admit.
    reduced the number of machines on an annual
    basis. Ex. 2 DeChambeau Dec. ¶ 13.




1
  In the interest of clarity, Plaintiffs’ responses in the right column to Defendants’ statements of
fact will cite Defendants’ exhibits as “Defs.’ Ex. __.” Plaintiffs will cite their own exhibits as
“ECF No. __-__,” referencing the location where those exhibits were filed on the docket of this
action.
                                                      2
       Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 3 of 25




    8. Reducing the number of processing               Deny to the extent the cited exhibit does
machines a model-driven process, where the             not provide a basis to admit the asserted
Postal Service “determine[s] the optimum               fact. See Defs.’ Ex. 2. Deny and object
number of machines required for efficient mail         to the extent that the cited exhibit relies
processing at facilities across the nation.” Ex. 2     upon analyses that Defendants should
DeChambeau Dec. ¶¶ 15, 16.                             have but did not produce in discovery.
                                                       See ECF No. 38-9 (Pls.’ First Request for
                                                       Production of Documents to Defs.) at
                                                       Request 5 (requesting production of all
                                                       documents, data, and analyses “relating to
                                                       service performance of mail
                                                       transportation, processing, or delivery, or
                                                       any other metric of service
                                                       performance”).

                                                       However, this dispute is not material to
                                                       Plaintiffs’ entitlement to summary
                                                       judgment.

                                                       Otherwise, admit.
     9. USPS began Phase 6 of its reduction            Deny to the extent the cited exhibit does
initiative in May 2020, based on its conclusion        not provide a basis to admit the asserted
that the significant decline in letter and flat        fact. See Defs.’ Ex. 2. Deny and object
mail volume that had been accelerated by the           to the extent that the cited exhibit relies
COVID-19 pandemic was unlikely to                      upon analyses that Defendants should
significantly change, and the increase in              have but did not produce in discovery.
package volume would continue. Ex. 2                   See ECF No. 38-9 (Pls.’ First Request for
DeChambeau Dec. ¶ 19.                                  Production of Documents to Defs.) at
                                                       Request No. 5 (requesting production of
                                                       all documents, data, and analyses
                                                       “relating to service performance of mail
                                                       transportation, processing, or delivery, or
                                                       any other metric of service
                                                       performance”).

                                                       However, this dispute is not material to
                                                       Plaintiffs’ entitlement to summary
                                                       judgment.

                                                       Otherwise, admit.
     10. USPS reduced a total of 711 machines          Admit.
in Fiscal Year 2020, more than the average of
388 machines per year over the last five years,
id. ¶ 13, but less than the highest year, Fiscal
Year 2016, where 1,120 machines were
removed. Ex. 2 DeChambeau Dec. ¶ 21.

                                                   3
      Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 4 of 25




     11. Machine processing utilization at the      Admit.
national level ranges from 35 percent (when
mail volume on a given day is low) to 65
percent (when mail volume on a given day is at
its highest). Ex. 5 Barber Dec. ¶ 6.
     12. Local facilities may provide input into    Admit.
the machine removal process. See Ex. 2
DeChambeau Dec. ¶ 14
     13. On August 18, 2020, Postmaster             Deny to the extent the first cited exhibit is
General DeJoy ordered that all removals of          to be considered the Postmaster General’s
equipment be suspended until after the              “order” to employees, rather than a public
Election. See Ex. 6 (Statement of Postmaster        announcement. See Defs.’ Ex. 6.
General Louis DeJoy (Aug. 18, 2020)) at 1; Ex.      However, this dispute is not material to
2 DeChambeau Dec. ¶ 22; Ex. 3 Couch Dec. ¶¶         Plaintiffs’ entitlement to summary
13-15.                                              judgment.

                                                    Otherwise, admit.
Overtime and Unearned Time
     14. USPS’s overtime practices, where           Deny. The U.S. Postal Service’s own
overtime is generally approved by local field       records show that it deployed a series of
managers (not Headquarters personnel), have         “Do It Now FY Strategies” beginning in
remained unchanged since Postmaster General         June 2020 to reduce various types of
DeJoy took office. See Ex. 7 Declaration of         overtime. See Defs.’ Ex. 23; ECF No.
Angela Curtis (“Curtis Dec.”) ¶¶ 12, 22-23; Ex.     59-39 (Pls.’ Ex. 39); ECF No. 59-40
8 Declaration of Joshua Colin, Ph.D. (“Colin        (Pls.’ Ex. 40).
Dec.”) ¶¶ 3-4.
     15. Postmaster General DeJoy clarified         Deny to the extent that “appropriate use”
that he never banned overtime, and continues to     is not defined. The U.S. Postal Service
approve of its appropriate use. See, e.g., Ex. 9    adopted several strategies to reduce
(Transcript of House Oversight and Reform           overtime, many of which are still
Committee on Postal Service Operational             ongoing. See Defs.’ Ex. 23.
Changes Hearing (Aug. 24, 2020)) 14.
                                                    Otherwise, admit.
    16. The Postal Service has also continued       Deny to the extent that cited exhibit does
a long-running process to reduce “unearned          not support the assertion that the U.S.
time,” which is the “time that an employee          Postal Service has “continued a long-
takes to complete those duties over and above       running process.” See Defs.’ Ex. 10.
the earned time.” Ex. 10 Curtis Tr. 53:21-23.       However, this dispute is not material to
                                                    Plaintiffs’ entitlement to summary
                                                    judgment.

                                                    Otherwise, admit.




                                                4
       Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 5 of 25




     17. Earned time refers to the fact that,   Admit.
pursuant to collective bargaining agreements,
the Postal Service assigns specific tasks
particular times to complete – “earned” time is
the time in which those employees are expected
to complete the task. Ex. 10 Curtis Tr. 52:11-
24.
     18. USPS had nearly one million unearned Admit.
supervisor hours through 2020. Ex. 10 Curtis
Tr. 68:8-11.
     19. In the summer of 2020, USPS began a Admit.
process to “t[ake] a look at the data again
round” the topic of reducing unearned time,
and have more conversations about more
efficiently scheduling employees to reduce
unnecessary unearned hours. Ex. 10 Curtis Tr:
76-77.

Late and Extra Trips

     20. For years, the Postal Service has           Admit to the extent that this statement of
sought to improve compliance with USPS’s             fact is intended to characterize the U.S.
long-established delivery schedules. See Ex. 4       Postal Service’s activities over the last
Cintron Dec. ¶¶ 1, 11-13, 21; Ex. 11 Cintron         two years.
Dep. Tr. at 22:9-23 (“So has the Postal Service
ever issued any guidance about the need to
adhere to transportation schedules? . . . I would
say over the last two years it’s kind of been a
focal point of mine in my previous job and now
in this position. . . . It’s been my area of focus
both for lates and extras in the network over the
last couple of years.”).
     21. When Postmaster General DeJoy took          Admit.
office in June 2020, Mr. Cintron discussed the
initiative with the Postmaster General and other
Postal executives. Ex. 4 Cintron Dec. ¶¶ 22-23.




                                                 5
       Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 6 of 25




     22. Concurrent with these discussions, the      Deny that the cited exhibit shows that the
USPS Office of Inspector General (OIG)               report referenced was published
published a report addressing “late deliveries . .   “[c]oncurrent with these discussions.”
. late dispatch, extra trips, and all the time and   Rather, Postmaster General DeJoy
costs” that those issues caused. See Ex. 13          testified that he received a report the day
(Testimony of Postmaster General Louis DeJoy         he was sworn in. See Defs.’ Ex. 13.
Before the Senate Homeland Security and              However, this dispute is not material to
Governmental Affairs Committee on USPS               Plaintiffs’ entitlement to summary
Operations During COVID-19 and the                   judgment.
Elections) at 10.
                                                     Otherwise, admit.
     23. In a June 16, 2020 report, OIG found        Admit.
that “generally, the Postal Service’s processing
network is not operating at optimal efficiency.”
Ex. 14 (USPS OIG Audit Report No.
19XG013NO00O-R20, “U.S. Postal Service’s
Processing Network Optimization and Service
Impacts” (June 16, 2020)) at 1.
     24. The June 16, 2020 OIG report stated         Admit.
that “mail processing operations were not
completed on time and mail missed its last
scheduled transportation trip. In response,
management used overtime . . . and either
delayed the scheduled transportation trip or
called for an extra trip.” Ex. 14 (USPS OIG
Audit Report No. 19XG013NO00O-R20, “U.S.
Postal Service’s Processing Network
Optimization and Service Impacts” (June 16,
2020))at 2.
     25. The June 16, 2020 OIG report stated         Admit.
that “[a]bout 20 percent of total transportation
trips (or four million trips) left mail processing
facilities late.” Ex. 14 (USPS OIG Audit
Report No. 19XG013NO00O-R20, “U.S.
Postal Service’s Processing Network
Optimization and Service Impacts” (June 16,
2020)) at 2.
     26. Soon after joining USPS, Postmaster         Deny to the extent that the cited exhibit
General DeJoy reemphasized the need to               states “emphasized,” not “reemphasized.”
adhere to USPS’s existing operational plans,         See Defs.’ Ex. 4. However, this dispute is
including transportation schedules. Ex. 4            not material to Plaintiffs’ entitlement to
Cintron Dec. ¶ 23.                                   summary judgment.

                                                     Otherwise, admit.




                                                 6
       Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 7 of 25




    27. A locally-prepared memorandum titled           Deny to the extent that the cited exhibit
“Mandatory Stand-Up Talk: All Employees”               “suggested” rather than directed U.S.
was produced on July 10, 2020, and suggested,          Postal Service employees to act
incorrectly, that late and extra trips were not        accordingly. See Defs.’ Ex. 4. Also deny
permitted. See Ex. 4 Cintron Dec. ¶ 24 n.1.            that the “Mandatory Stand-Up Talk: All
                                                       Employees” did not accurately reflect
                                                       Defendants’ position on late and extra
                                                       trips at the time.

                                                       However, this dispute does not create a
                                                       genuine issue of fact because Defendants
                                                       cannot defeat summary judgment by
                                                       mischaracterizing the factual record. See
                                                       Fay v. Perles, 59 F. Supp. 3d 128, 132
                                                       (D.D.C. 2014).

                                                       Otherwise, admit.
     28. Although the July 10 memorandum               Deny. The cited exhibit cannot both
drew from a teleconference discussion                  “draw” from a policy discussion with
conducted between regional and Headquarters            U.S. Postal Service leadership and at the
officials, it was not created, reviewed, or            same time not “reflect” U.S. Postal
approved by USPS Headquarters, and did not             Service policy. See Defs.’ Ex. 15
reflect USPS policy. See 15 Supplemental               (“During that teleconference, members of
Declaration of Robert Cintron (“Supp. Cintron          Headquarters made statements reflected,
Dec.”) ¶¶ 3-4.                                         in part, in the July 10, 2020 SUT.”).

                                                       However, this dispute does not create a
                                                       genuine issue of fact because Defendants
                                                       cannot defeat summary judgment by
                                                       mischaracterizing the factual record. See
                                                       Fay v. Perles, 59 F. Supp. 3d 128, 132
                                                       (D.D.C. 2014).


     29. “Starting on July 11, 2020, in light of       Deny to the extent the cited exhibit does
some confusion in the field about the scope of         not provide a basis to admit the asserted
USPS policy, members of Headquarters begin             fact. See Defs.’ Ex. 15. However, this
to issue clarifications of USPS policy,                dispute is not material to Plaintiffs’
including with [Area Vice Presidents] making           entitlement to summary judgment.
clear that certain statements in the July 10,
2020 [memorandum] were not accurate                    Otherwise, admit.
statements of USPS policy.” See Ex. 15
Supplemental Declaration of Robert Cintron
(“Supp. Cintron Dec.”) ¶¶ 3-4.




                                                   7
      Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 8 of 25




    30. USPS clarified the circumstances             Deny to the extent “clarified” is not
where extra trips were permissible. See Ex. 15       defined and the cited exhibit does not
Supplemental Declaration of Robert Cintron           support the proposition that the U.S.
(“Supp. Cintron Dec.”) ¶ 4.                          Postal Service achieved clarity. See
                                                     Defs.’ Ex. 15. However, this dispute is
                                                     not material to Plaintiffs’ entitlement to
                                                     summary judgment.

                                                     Otherwise, admit.

    31. USPS clarified that late and extra trips     Deny to the extent that the cited exhibit (a
were not (and are not) banned, and USPS              spreadsheet of late and extra trips) does
employees continue to use both today. See, e,g.,     not support the assertion that the U.S.
Pennsylvania v. DeJoy, 20-cv-04096, ECF No.          Postal Service “clarified” that late and
76-2 (E.D. Pa. Oct. 16, 2020) (on October 13,        extra trips were not banned. See Defs.’
2020 alone, 2298 late trips and 935 extra trips      Ex. 23, at 2; Pennsylvania v. DeJoy, 20-
were utilized by USPS employees).                    cv-04096, ECF No. 76-2 (E.D. Pa. Oct.
                                                     16, 2020). However, this dispute is not
                                                     material to Plaintiffs’ entitlement to
                                                     summary judgment.

                                                     Otherwise, admit that U.S. Postal Service
                                                     continues to use late and extra trips at a
                                                     “reduced” level. See ECF No. 59-59
                                                     (Pls.’ Ex. 59).
    32. In July 2020, Mr. Cintron and his team       Deny. Neither cited exhibit supports the
developed written guidelines (generally              assertion that the written guidelines were
consistent with past practices) regarding the        “generally consistent with past practices.”
circumstances where the scheduling of extra          See Defs.’ Ex. 2; Defs.’ Ex. 4; see also
transportation trips is appropriate. See Ex. 4       Defs.’ Ex. 17 (“To the best of my
Cintron Dec. ¶ 24 & Ex. 2.                           knowledge, prior to July 14, 2020, Postal
                                                     Service Headquarters had no written
                                                     policy or guidelines concerning the use of
                                                     late and extra trips.”).

                                                     However, this dispute is not material to
                                                     Plaintiffs’ entitlement to summary
                                                     judgment.




                                                 8
       Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 9 of 25




    33. On July 14, 2020, the Cintron                 Deny to the extent that the email message
guidelines were distributed to area executives,       referenced in the cited exhibit does not
advising them of USPS’s renewed effort to             refer to a “renewed effort,” but states:
limit unplanned extra and under-utilized trips.       “Our focus is to eliminate unplanned
Ex. 4 Cintron Dec. ¶ 25.                              extra transportation and fully utilize our
                                                      assets.” See ECF No. 59-45 (Pls.’ Ex.
                                                      45). However, this dispute is not material
                                                      to Plaintiffs’ entitlement to summary
                                                      judgment.

                                                      Otherwise, admit.
     34. The Cintron guidelines did not ban or        Deny to the extent that the Cintron
set a firm limit on late and extra trips. See Ex.     guidelines did not “set a firm limit on late
11 Cintron Dep. 63:25-65:9 (“We didn’t ban            and extra trips.” The Cintron guidelines
extras and lates. These guidelines were               explicitly list when late or extra trips are
purposefully put in place to make sure that we        “Acceptable” and “Not Acceptable.” See
didn’t have any disruption in service. Extras         ECF No. 59-46 (Pls.’ Ex. 46). The
and lates are going to run every single day in        Cintron guidelines also use mandatory
this network. There is no way that we are going       language. See, e.g., id. (“Must be fully
to be able to eliminate them. It’s too large a        utilized”; “Must be utilized, deviation
network. So there is going to be a failure            first”). However, this dispute is not
somewhere, and so extras and lates are put in         material to Plaintiffs’ entitlement to
place to mitigate.”); Ex. 16 Second Declaration       summary judgment.
of Joshua Colin (“Second Colin Dec.”) ¶ 17 &
Exs. 1, 2 (clarifying that the Cintron guidelines     Otherwise, admit.
did not ban late/extra trips, and that USPS
employees should follow updated, October 16,
2020 guidance).
     35. The purpose of the Cintron guidelines        Deny. See ECF No. 59-45 (Pls.’ Ex. 45)
was not to minimize late or extra trips, but was      (“Our focus is to eliminate unplanned
to avoid “occurrences where it doesn’t make           extra transportation and fully utilize our
any sense” to have extra or late trips, because       assets.”); id. (“Trips must depart on
such a trip would not actually advance the mail       time.”).
any faster than simply following the schedule.
Ex. 11 Cintron Dep. 65:2-10.                          However, the purpose of the guidelines is
                                                      not material to Plaintiffs’ entitlement to
                                                      summary judgment.




                                                  9
      Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 10 of 25




    36. Late and extra trips may often                Deny. The cited exhibit does not discuss
contribute to mail delays, and thus the               whether late or extra trips “may often
guidelines aimed to increase overall service          contribute to mail delays.” See Defs.’ Ex.
performance scores. See Ex. 17 Third                  17.
Declaration of Robert Cintron (“Third Cintron
Dec.”) ¶¶ 3-4.                                        Furthermore, evidence in the record
                                                      shows that late and extra trips are used to
                                                      increase service performance. See ECF
                                                      No. 59-4 (Pls.’ Ex. 4) (“For postal
                                                      workers, these are not “extra” trips or
                                                      “late” trips—they are needed adjustments
                                                      to adequately administer a system
                                                      responsible for delivering over 470
                                                      million pieces of mail per day. They are
                                                      features of the postal system, not bugs.”).

                                                      However, the “aim” of the guidelines is
                                                      not material to Plaintiffs’ entitlement to
                                                      summary judgment.
     37. The decline in service scores in mid-        Deny. The cited exhibit does not contain
July 2020 was likely caused by the initial            a ¶ 26. Nor does the cited exhibit discuss
failure of other mail processing network              “other mail processing network
components to adjust to the decline in                components” or attribute the mid-July
unnecessary late and extra trips. See Ex. 17          2020 service decline to their “failure . . .
Third Cintron Dec. ¶ 26.                              to adjust.” See Defs.’ Ex. 17.

                                                 Furthermore, evidence in the record
                                                 shows that Cintron Guidelines’ new
                                                 limitations on late and extra trips
                                                 contributed to the mid-July 2020 decline
                                                 in service performance. See ECF No. 59-
                                                 23 (Pls.’ Ex. 23) (“I find that the policy
                                                 limiting the number of Extra and Late
                                                 trips resulted in first-class mail delays
                                                 across all postal service Areas.”).
    38. Soon after the decline in service scores Deny. The cited exhibit contains neither a
in mid-July 2020, USPS “began efforts to         ¶ 27 nor the quoted language. See Defs.’
correct the decline through focusing on meeting Ex. 17.
mail processing and delivery schedules,
conducting a root cause analysis of why some     However, this dispute is not material to
mail was not timely being loaded on trucks,      Plaintiffs’ entitlement to summary
and identifying corrective measures to improve judgment.
these issues.” Ex. 17 Third Cintron Dec. ¶ 27.




                                                 10
      Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 11 of 25




     39. After the Washington court issued the        Deny that the cited exhibit achieved
nationwide injunction, USPS issued                    clarity. See Defs.’ Ex. 12. However, this
instructions further clarifying that the              dispute is not material to Plaintiffs’
“Postmaster General has not banned the use of         entitlement to summary judgment.
late or extra trips; when operationally required,
late or extra trips are permitted.” Ex. 12,           Otherwise, admit.
Clarifying Operational Instructions
(“Instructions”) (Sept. 21, 2020) ¶ 5.
     40. The Instructions provide that mail           Admit.
should not “be left behind,” and
“transportation, in the form of late or extra trips
that are reasonably necessary to compete timely
mail delivery, is not to be unreasonably
restricted or prohibited. Ex. 12, Clarifying
Operational Instructions (Sept. 21, 2020) ¶ 5.

    41. Pursuant to the Instructions, managers        Admit.
are authorized to use their best business
judgment to meet [USPS] service
commitments.” Ex. 12, Clarifying Operational
Instructions (Sept. 21, 2020) ¶ 5.
Expedited to Street Pilot Program
    42. The ESAS pilot program was planned            Deny to the extent the cited exhibit does
before Postmaster General DeJoy took office,          not provide a basis to admit the asserted
and it has since been suspended. See Ex. 8            fact. See Defs.’ Ex. 8. However, this
Colin Dec. ¶ 11.                                      dispute is not material to Plaintiffs’
                                                      entitlement to summary judgment.

                                                      Otherwise, admit.
     43. The ESAS pilot program was                   Deny to the extent that the cited exhibit
scheduled for 30 days at 384 delivery units (out      does not support the assertion that “there
of approximately 18, 755 delivery units), see         is no evidence that it had any impact on
Ex. 8 Colin Dec. ¶ 7, and there is no evidence        service performance.” See Defs.’ Ex. 8.
that it had any impact on service performance         The cited paragraph in full reads:
scores, see id. ¶ 11                                  “Postmaster General DeJoy ordered the
                                                      test stopped on approximately August 21,
                                                      2020, and it will not resume, if at all, until
                                                      after the November election. To my
                                                      knowledge, the Postmaster General has
                                                      not had any involvement in the ESAS
                                                      Pilot Program test other than directing
                                                      that it be stopped.” Id.

                                                      Otherwise, admit that the ESAS pilot
                                                      program was scheduled for 30 days at
                                                      384 delivery units.

                                                 11
      Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 12 of 25




USPS’s Handling of Election Mail
    44. “Election Mail” is defined by USPS as        Admit.
any item mailed to or from authorized election
officials that enables citizens to participate in
the voting process. See Ex. 18 Declaration of
Robert Glass (“Glass Dec.”) ¶ 3.
    45. Election Mail includes mail sent by          Admit.
election officials to voters (e.g., voter
registration materials, mail-in ballot
applications, polling place notifications, blank
ballots), and mail returned by voters to election
officials (e.g., completed ballots, completed
registration or ballot applications). Ex. 18
Glass Dec. ¶ 3.
    46. State and local election officials must      Admit to the extent this assertion refers to
choose whether to send Election Mail to voters       the typical delivery speeds of First-Class
via either First-Class Mail, which is typically      Mail and Marketing Mail, not Election
delivered in two to five days, or lower-cost         Mail advanced ahead of all other
Marketing Mail, which is typically delivered in      Marketing Mail. See Defs.’ Ex. 18.
three to ten days. Ex. 18 Glass Dec. ¶ 4.
    47. Regardless of what class of mail             Admit.
election officials use to mail ballots out to
voters, all ballots returned by mail to election
officials from voters are First-Class Mail,
unless a voter sends it using a premium service
with faster delivery standards (i.e. Priority Mail
or Priority Express Mail). Ex. 19 (USPS Office
of Inspector General (OIG) Audit Report No.
20-225-R-20, “Processing Readiness of
Election and Political Mail During the 2020
General Elections” (Aug. 31, 2020)) at 1.




                                                12
      Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 13 of 25




     48. USPS has not altered, nor will it alter,      Deny. The cited exhibit does not support
any of its existing postal services, delivery          the assertion that the U.S. Postal Service
standards, or rates applicable to the delivery of      “has not altered, nor will it alter, any of
Election Mail in advance of the Election. See,         its existing postal services, delivery
e.g., Ex. 13 (Testimony of Postmaster General          standards, or rates applicable to the
Louis DeJoy Before the Senate Homeland                 delivery of Election Mail in advance of
Security and Governmental Affairs Committee            the Election.” See Defs.’ Ex. 13.
on USPS Operations During COVID-19 and
the Elections) at 18.                                  See ECF No. 59-4 (Pls.’ Ex. 4); ECF No.
                                                       59-22 (Pls.’ Ex. 22); ECF No. 59-29, at
                                                       107 (Pls.’ Ex. 29); ECF No. 59-35, at
                                                       slide 8 (Pls.’ Ex. 35) (“Election Mail sent
                                                       as Marketing Mail is not upgraded to
                                                       First Class service.”); ECF No. 59-49
                                                       (Pls.’ Ex. 49); ECF No. 59-56, at 12 (Pls.’
                                                       Ex. 56).
    49. When a mail bin identifiable as                Deny to the extent that no time period is
Election Mail enters the system, USPS                  specified. See Defs.’ Ex. 18. However,
personnel log that container at every step of          this dispute is not material to Plaintiffs’
processing, so that it can be easily located if        entitlement to summary judgment.
necessary. Ex. 18 Glass Dec. ¶ 19.
                                                       Otherwise, admit.
    50. USPS facilities deploy end-of-day “all         Deny to the extent that no time period is
clears,” during which in-plant personnel use a         specified. See Defs.’ Ex. 18. However,
checklist to search for all Election Mail within       this dispute is not material to Plaintiffs’
the facility and confirm that it is in the proper      entitlement to summary judgment.
location (either already sent out for delivery or
further processing, or at the front of the line for    Otherwise, admit.
the next day). Ex. 18 Glass Dec. ¶ 19.




                                                  13
      Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 14 of 25




    51. USPS has never classified all Election      Deny to the extent that “classified” is
Mail as “First-Class Mail.” Ex. 18 Glass Dec. ¶     vague. See Defs.’ Ex. 18 (“Although
18.                                                 there is no formal policy to this effect, it
                                                    is a longstanding practice to advance
                                                    Election Mail entered as Marketing Mail
                                                    ahead of all other Marketing Mail. As a
                                                    result of this practice, the delivery
                                                    timeframes for Election Mail entered as
                                                    Marketing Mail often are comparable to
                                                    those of Election Mail entered as First-
                                                    Class Mail.”); ECF No. 59-4 (Pls.’ Ex. 4)
                                                    (“Since I began as a letter carrier in 1984,
                                                    it has been standard practice to treat
                                                    election mail as First Class mail with
                                                    delivery times of one to three days—or
                                                    better—regardless of whether it was
                                                    marked as Marketing Mail.”). However,
                                                    this dispute is not material to Plaintiffs’
                                                    entitlement to summary judgment.

                                                 Otherwise, admit.
    52. Although Election Mail sent by           Deny. See Defs.’ Ex. 18 (“Although
individual voters has traditionally been (and    there is no formal policy to this effect, it
currently is) First-Class Mail, the Postal       is a longstanding practice to advance
Service generally handles Election Mail sent by Election Mail entered as Marketing Mail
election officials as Marketing Mail according   ahead of all other Marketing Mail. As a
to established standards for that class of mail. result of this practice, the delivery
See Ex. 18 Glass Dec. ¶¶ 17-18.                  timeframes for Election Mail entered as
                                                 Marketing Mail often are comparable to
                                                 those of Election Mail entered as First-
                                                 Class Mail.”); ECF No. 59-4 (Pls.’ Ex. 4)
                                                 (“Since I began as a letter carrier in 1984,
                                                 it has been standard practice to treat
                                                 election mail as First Class mail with
                                                 delivery times of one to three days—or
                                                 better—regardless of whether it was
                                                 marked as Marketing Mail.”).
    53. USPS has several longstanding            Admit.
practices to expeditiously process and deliver
of Election Mail entered as Marketing Mail,
particularly ballots sent by election officials.
Ex. 18 Glass Dec. ¶ 20.




                                               14
      Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 15 of 25




    54. USPS devotes excess First-Class Mail           Admit.
processing capacity to Election Mail sent as
Marketing Mail, and thereby advances it
through the processing network ahead of other
marketing mail. Ex. 18 Glass Dec. ¶ 21.
    55. Delivery timeframes for Election Mail          Admit to the extent this statement of fact
entered as Marketing Mail are often                    is intended to characterize delivery
comparable to those of Election Mail entered as        timeframes before the Postal Service
First-Class Mail. Ex. 18 Glass Dec. ¶ 21.              changed its policies this summer to
                                                       reduce delivery speeds for election mail.
    56. When identifiable, USPS prioritizes            Admit.
placing ballots on outgoing trucks, whether
sent using First-Class Mail or Marketing Mail.
Ex. 18 Glass Dec. ¶ 22.

    57. USPS will continue its longstanding            Deny. The statement mischaracterizes the
practices in support of mail-in voting for the         cited exhibit, which discusses only
Election. Ex. 18 Glass Dec. ¶ 28.                      expectations—not commitments—for the
                                                       future. See Defs.’ Ex. 18.

                                                       These expectations have not been met in
                                                       certain areas. See also ECF No. 59-22
                                                       (Pls.’ Ex. 22) (“Additional postal
                                                       management email communications to
                                                       the field essentially informed the reader
                                                       to instruct postal clerks to not prioritize
                                                       election ballots received via mail. The
                                                       directive advises the reader to not
                                                       separate ballots.”).
    58. USPS Headquarters has not issued any           Deny to the extent that cited exhibit states
direction interfering with, discouraging, or           that declarant is not “aware” of such
prohibiting USPS personnel from taking                 direction. See Defs.’ Ex. 18. However,
appropriate measures to ensure the timely              this dispute is not material to Plaintiffs’
delivery of Election Mail, especially ballots.         entitlement to summary judgment.
Ex. 18 Glass Dec. ¶¶ 1, 27.
                                                       Otherwise, admit.
     59. On September 21, 2020, USPS issued            Admit.
instructions clarifying that it will prioritize
Election Mail that is entered as Marketing
Mail, regardless of the paid class. See Ex. 12,
Clarifying Operational Instructions (Sept. 21,
2020) ¶ 7.




                                                  15
      Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 16 of 25




     60. USPS will use standardized log sheets     Deny to the extent not all of the U.S.
to track Election Mail through processing;         Postal Service is acting accordingly. See
conduct daily “all clears” to ensure that all      ECF No. 59-22 (Pls.’ Ex. 22)
Election Mail is accounted for in the system       (“Additional postal management email
and mail scheduled or “committed” to go out is     communications to the field essentially
processed accordingly; advance Election Mail       informed the reader to instruct postal
entered as Marketing Mail ahead of all other       clerks to not prioritize election ballots
Marketing Mail and processing it expeditiously     received via mail. The directive advises
to the extent feasible so that it is generally     the reader to not separate ballots.”).
delivered in line with the First-Class Mail
Delivery standards; expand processing
windows on letter and flat sorting equipment to
ensure that all Election Mail received prior to
the First-Class Mail Critical Entry Time is
processed the same day; and prioritize Election
Mail when loading trucks. See Ex. 12,
Clarifying Operational Instructions (Sept. 21,
2020) ¶ 7.
     61. On October 20, 2020, USPS issued          Admit.
another guidance document—the Extraordinary
Measures Memorandum—that emphasizes the
additional resources USPS will commit to
Election Mail. See Ex. 20, Extraordinary
Resources Memo.
     62. USPS formed a special Command             Admit.
Center to address Election Mail-related issues,
and reiterated that it would employ special
measures, such as “expedited handling, extra
deliveries, and special pickups . . . to connect
blank ballots entered by election officials to
voters, or completed ballots returned by voters
entered close to or on Election Day to their
intended destination.” Ex. 20, Extraordinary
Resources Memo., at 1-2.
                                                   Plaintiffs’ additional facts as permitted
                                                   by ¶ 13(d) of the Court’s Standing
                                                   Order Governing Civil Cases (ECF No.
                                                   9).




                                              16
Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 17 of 25




                                       63. On October 19, 2020, the U.S.
                                    Postal Service’s Office of Inspector
                                    General (“OIG”) issued a report “to
                                    address specific concerns related to
                                    Postal Service changes put in place after
                                    the Postmaster General was sworn in on
                                    June 15, 2020.” See Defs.’ Ex. 23
                                    (corrected) (ECF No. 70-1), at 1, 26
                                    (“Our scope of this was a nationwide
                                    review of the impact of Postal Service
                                    operational changes made from June 15,
                                    2020 to September 3, 2020 on mail
                                    delivery services.”).
                                       64. For purposes of preparing its
                                    report, the OIG interviewed U.S. Postal
                                    Service officials and postal union
                                    representatives; obtained, reviewed, and
                                    analyzed data and documents related to
                                    the changes; analyzed service
                                    performance; conducted site visits; and
                                    conducted a test mailing. Defs.’ Ex. 23,
                                    at 26.
                                       65. As set forth in the OIG’s report,
                                    in “June and July 2020, Postal Service
                                    operations executives initiated various
                                    significant cost reduction strategies on
                                    top of three initiatives the Postmaster
                                    General launched to achieve financial
                                    targets.” Defs.’ Ex. 23, at 1.




                               17
Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 18 of 25




                                       66. The OIG’s report concluded that,
                                    “[a]fter his appointment, the Postmaster
                                    General implemented the following three
                                    operational and organizational changes
                                    in July and August 2020:

                                    • Elimination of late and extra trips to
                                    transport mail. Started July 10, 2020, this
                                    initiative was to eliminate all late and
                                    extra trips outside of regularly scheduled
                                    transportation service.

                                    • Organization Restructure: On August 7,
                                    2020, the Postmaster General announced
                                    a reorganization of field operations and
                                    headquarters functions to align functions
                                    based on core business operations.

                                    • Expedited Street Afternoon Sortation
                                    (ESAS): This initiative began as a pilot
                                    program at 384 facilities nationwide on
                                    July 25, 2020, and was designed to
                                    eliminate excessive pre- and post-tour
                                    overtime.”

                                    Defs.’ Ex. 23, at 2.
                                       67. The OIG’s report concluded that
                                    “[i]n addition to these three changes,
                                    Postal Service operations executives
                                    outlined 57 initiatives” known as the “Do
                                    It Now FY Strategies” that, according to
                                    the agency’s Chief Operating Officer,
                                    constituted “‘transformational changes’
                                    in Postal Service operations.” Defs.’ Ex.
                                    23, at 2.




                               18
Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 19 of 25




                                        68. The Do It Now FY Strategies
                                    “outlined changes from current
                                    operations in each function including
                                    mail processing, vehicle services,
                                    equipment maintenance, and post office
                                    operations (delivery and retail). They
                                    included strategies such as eliminating
                                    pre-tour overtime in city delivery
                                    operations, elimination of certain mail
                                    processing operations on Saturday, and
                                    alignment of clerk workhours to
                                    workload.” Defs.’ Ex. 23, at 10.
                                        69. Some of the Do It Now FY
                                    Strategies are ongoing, including
                                    strategies to eliminate overtime. Defs.’
                                    Ex. 23, at 29-31; see, e.g., id. at 30
                                    (listing “Eliminate Pre-Tour Overtime”
                                    as “Ongoing”).
                                        70. The OIG’s report concluded that
                                    “[n]o analysis of the service impacts of
                                    these various changes was conducted.”
                                    Defs.’ Ex. 23, at 1, 2, 8, 13, 24.
                                        71. The OIG’s report concluded that
                                    the U.S. Postal Service’s “operational
                                    initiatives should have been analyzed
                                    and evaluated ahead of deployment to
                                    fully understand the impact of
                                    implementation.” Defs.’ Ex. 23, at 24
                                    (“[G]iven the challenges resulting from
                                    the COVID-19 pandemic, including
                                    reduced employee availability, increased
                                    package volume, and a heightened focus
                                    on voting by mail, these operational
                                    initiatives should have been analyzed
                                    and evaluated ahead of deployment to
                                    fully understand the impact of
                                    implementation.”).
                                        72. The OIG’s report concluded that
                                    the U.S. Postal Service implemented the
                                    changes “quickly” and “communicated
                                    primarily orally, which resulted in
                                    confusion and inconsistent application
                                    across the country.” Defs.’ Ex. 23, at 1–
                                    2, 8.




                               19
Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 20 of 25




                                       73. The OIG’s report concluded that
                                    the U.S. Postal Service executed the
                                    changes with higher “velocity and
                                    consistency” than it did with different
                                    prior year initiatives. Defs.’ Ex. 23, at
                                    13, 24.
                                       74. The OIG’s report concluded that
                                    the “collective results” of the U.S. Postal
                                    Service’s changes “negatively impacted
                                    the quality and timeliness of mail
                                    delivery nationally,” with “mail service
                                    performance significantly dropped
                                    beginning in July 2020, directly
                                    corresponding to implementation of the
                                    operational changes and initiatives.”
                                    Defs.’ Ex. 23, at 1, 3, 14.
                                       75. The OIG’s report concluded that
                                    the U.S. Postal Service’s changes
                                    “[d]elayed mail in post offices, stations,
                                    and other facilities,” reaching levels
                                    “higher than [prior year] values and even
                                    exceed[ing] the average of peak values.”
                                    Defs.’ Ex. 23, at 14–15.
                                       76. The Postal Service recently
                                    directed postal employees to cease the
                                    long-standing practice of providing a
                                    cautionary notice to business customers
                                    regarding political and election mail.
                                    See ECF No. 59-22 (Pls.’ Ex. 22) (“One
                                    communication put forth a directive to
                                    immediately cease the long-standing
                                    practice of providing a cautionary notice
                                    to business customers regarding political
                                    mail and election mail”).
                                       77. Postal clerks have been directed
                                    by Postal Service management not to
                                    prioritize election ballots received by
                                    mail. See ECF No. 59-22 (Pls.’ Ex. 22)
                                    (“Additional postal management email
                                    communications to the field essentially
                                    informed the reader to instruct postal
                                    clerks to not prioritize election ballots
                                    received via mail. The directive advises
                                    the reader to not separate ballots.”).




                               20
Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 21 of 25




                                        78. The voter hotline maintained by
                                    the New York State Office of the
                                    Attorney General “has received over 25
                                    complaints as of October 27 from voters
                                    who did not receive their absentee ballots
                                    in the mail in a timely manner.” ECF
                                    No. 71-4 (Pls.’ Ex. 62) (Clarke Decl.
                                    ¶ 12).
                                        79. The voter hotline maintained by
                                    the New York State Office of the
                                    Attorney General “received a complaint
                                    from a voter who reported that although
                                    they requested their absentee ballot
                                    several weeks ago, and that they received
                                    an email from the Postal Service on
                                    October 10, 2020 indicating that their
                                    ballot would be ‘arriving soon,’ they still
                                    had not received their absentee ballot on
                                    October 22, 2020.” ECF No. 71-4 (Pls.’
                                    Ex. 62) (Clarke Decl. ¶ 13).
                                        80. The voter hotline maintained by
                                    the New York State Office of the
                                    Attorney General has “received a
                                    complaint from another voter who
                                    reported that they received a notification
                                    from the Postal Service on October 5,
                                    2020 indicating that their ballot would be
                                    arriving soon, yet, as of October 21,
                                    2020, they had not received their ballot.
                                    This complainant contacted the Postal
                                    Service many times regarding the status
                                    of the absentee ballots, but did not
                                    receive any further communications from
                                    the Postal Service. In their complaint,
                                    this voter reported they now planned to
                                    vote at the polls due to the Postal
                                    Service’s failure to timely deliver their
                                    absentee ballot.” ECF No. 71-4 (Pls.’
                                    Ex. 62) (Clarke Decl. ¶ 14).
                                        81. The voter hotline maintained by
                                    the New York State Office of the
                                    Attorney General “has also received over
                                    20 complaints as of October 20 about
                                    incredibly long lines at voting sites.”
                                    ECF No. 71-4 (Pls.’ Ex. 62) (Clarke
                                    Decl. ¶ 15).

                               21
Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 22 of 25




                                       82. The voter hotline maintained by
                                    the New York State Office of the
                                    Attorney General has received
                                    complaints from multiple voters who
                                    have waited over five hours in line to
                                    vote. ECF No. 71-4 (Pls.’ Ex. 62)
                                    (Clarke Decl. ¶¶ 16-17).
                                       83. The New York State Board of
                                    Elections has found that “many of the
                                    issues we saw in the June primary and
                                    anticipated for the November general
                                    election are occurring.” ECF No. 71-5
                                    (Pls.’ Ex. 63) (Kellner Suppl. Decl. ¶ 7).
                                       84. Despite new guidance documents
                                    issued to U.S. Postal Service employees
                                    in September and October 2020, see ECF
                                    Nos. 59-60, 64-1, the number of late trips
                                    and extra trips did not return to pre-July
                                    2020 levels, see ECF No. 71-7 (Pls.’ Ex.
                                    65) (Defs.’ October 29, 2020 Late Trip
                                    and Extra Trip Data).
                                       85. Despite new guidance documents
                                    issued to U.S. Postal Service employees
                                    in September and October 2020, see ECF
                                    No. 59-60, 64-1, service performance in
                                    October has not returned to pre-July
                                    2020 levels, see ECF No. 71-8 (Pls.’ Ex.
                                    66) (Defs.’ October 29, 2020 Service
                                    Performance Data).
                                       86. Nationally, on-time delivery of
                                    First Class Mail declined from 88.76
                                    percent for the week of October 3, 2020
                                    to 83.26 percent for the week of October
                                    17, 2020. ECF No. 71-8 (Pls.’ Ex. 66)
                                    (Defs.’ October 29, 2020 Service
                                    Performance Data).
                                       87. Nationally, on-time delivery of
                                    Marketing Mail declined from 91.36
                                    percent for the week of October 3, 2020
                                    to 88.58 percent for the week of October
                                    17, 2020. ECF No. 71-8 (Pls.’ Ex. 66)
                                    (Defs.’ October 29, 2020 Service
                                    Performance Data).




                               22
       Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 23 of 25




                                                         88. Between October 24 and October
                                                      28, 2020, processing scores for outbound
                                                      non-ballot election mail, which can
                                                      include items like voter registrations,
                                                      ranged between 29.88 and 95.930
                                                      percent. ECF No. 71-9 (Pls.’ Ex. 67)
                                                      (Defs.’ October 29, 2020 Ballot Delivery
                                                      Data).
                                                         89. Between October 24 and October
                                                      28, 2020, processing scores for inbound
                                                      and outbound ballots ranged between
                                                      91.30 and 97.60 percent. ECF No. 71-9
                                                      (Pls.’ Ex. 67) (Defs.’ October 29, 2020
                                                      Ballot Delivery Data).
                                                         90. October 28, 2020, service
                                                      performance scores reflected on-time
                                                      delivery of 88.87% of first class mail
                                                      around Sacramento, but 81.86% in
                                                      Southern New Jersey and 61.57% in the
                                                      Philadelphia metropolitan region. ECF
                                                      No. 71-8 (Pls.’ Ex. 66) (Defs.’ October
                                                      29, 2020 Service Performance Data).
                                                         91. On October 27, 2020,
                                                      Defendants—for the first time—formally
                                                      rescinded the Cintron Guidelines via
                                                      email to Postal Service management.
                                                      ECF No. 71-6 (Pls.’ Ex. 64) (Defs.’
                                                      October 28, 2020 Notice of Data).



       In sum, Plaintiffs dispute in part Defendants’ assertions of fact at ¶¶ 3, 5-6, 8-9, 13, 15-

16, 22, 26-27, 29-31, 33-34, 39, 42-43, 49-51, 58, and 60. Plaintiffs also dispute in full

Defendants’ assertions of fact at ¶¶ 14, 28, 32, 35-38, 48, 52, and 57. For the reasons identified

supra and in the accompanying memorandum of law, none of these disputes present genuine

issues of material fact that require a trial or undermine Plaintiffs’ entitlement to summary

judgment under Rule 56.




                                                 23
     Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 24 of 25




DATED: October 29, 2020                   Respectfully submitted,

                                          LETITIA JAMES
                                          Attorney General of the State of New York

                                          By: /s/ Daniela L. Nogueira
                                          Daniela L. Nogueira, Assistant Attorney General
                                          Matthew Colangelo
                                            Chief Counsel for Federal Initiatives
                                          Morenike Fajana, Special Counsel
                                          Elena Goldstein, Deputy Chief, Civil Rights Bureau
                                          Eric R. Haren, Special Counsel
                                          Lindsay McKenzie, Assistant Attorney General
                                          Laura Mirman-Heslin, Assistant Attorney General
                                          Office of the New York State Attorney General
                                          28 Liberty Street
                                          New York, NY 10005
                                          Phone: (212) 416-6544
                                          Daniela.Nogueira@ag.ny.gov

                                          Joshua Tallent, Assistant Attorney General
                                          Office of the New York State Attorney General
                                          The Capitol
                                          Albany, NY 12224

                                          Attorneys for the State of New York

CLARE E. CONNORS                          GURBIR S. GREWAL
Attorney General of the State of Hawaii   Attorney General of New Jersey

By: /s/ Lori N. Tanigawa                  MAYUR P. SAXENA
Lori N. Tanigawa                          Assistant Attorney General
 Deputy Attorney General
Department of the Attorney General        By: /s/ Tim Sheehan
State of Hawaii                           Tim Sheehan, Deputy Attorney General
425 Queen Street                          Estelle Bronstein, Deputy Attorney General
Honolulu, HI 96813                        Melissa Medoway, Deputy Attorney General
Phone: (808) 586-0618                     New Jersey Attorney General’s Office
lori.n.tanigawa@hawaii.gov                Richard J. Hughes Justice Complex
                                          25 Market Street
Attorneys for the State of Hawaii         Trenton, New Jersey 08625
                                          Phone: (609) 815-2604
                                          Tim.Sheehan@law.njoag.gov

                                          Attorneys for Plaintiff State of New Jersey



                                          24
     Case 1:20-cv-02340-EGS Document 71-2 Filed 10/29/20 Page 25 of 25




JAMES E. JOHNSON                         DENNIS J. HERRERA
Corporation Counsel of the City of New   City Attorney for the City and County of San
York                                     Francisco

By: /s/ Aaron Bloom                      By: /s/ Dennis J. Herrera
Aaron Bloom                              Dennis J. Herrera, City Attorney
Joseph Pepe                              Kevin Yeh, Deputy City Attorney
Tonya Jenerette                          San Francisco City Attorney’s Office
100 Church Street                        City Hall, Room 234
New York, NY 10007                       1 Dr. Carlton B. Goodlett Place
Phone: (212) 356-2274                    San Francisco, CA 94102
abloom@law.nyc.gov                       Phone: (415) 554-3856
                                         Kevin.Yeh@sfcityatty.org
Attorneys for the City of New York
                                         Attorneys for the City and County of San Francisco




                                         25
